 

LOCK-UP AGREEMENT

 

This Lock-Up Agreement (this “Agreement”) is dated as of August --, 2014 and
made by the individuals whose signatures appear below (severally and not
jointly) (each of them, a “ Holder “). Any and all capitalized terms used but
not otherwise defined herein shall have the meaning ascribed to such terms in
the Merger Agreement (as defined below).

 

WHEREAS, Applied Nanotech Holdings, Inc. (“APNT”), PEN Inc., NanoMerger Sub
Inc., NanoHolding Inc.(“Nano”) and Carl Zeiss, Inc. have entered into an
Agreement and Plan of Merger and Exchange dated  March  10 , 2014 (the “Merger
Agreement” ) that provides for the redomestication of APNT into PEN Inc., a
Delaware corporation, and the merger of Nano into NanoMerger Sub Inc, a
subsidiary of PEN Inc.and

 

WHEREAS, the execution and delivery of this Agreement by the undersigned is a
condition to the closing of the Merger Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

 

1. Representations and Warranties. Each Holder represents and warrants that he
has full power and authority to enter into this Agreement. This Agreement and
the terms, covenants, provisions and conditions hereof shall be binding upon,
and shall inure to the benefit of, the respective heirs, successors and assigns
of the parties hereto.

 

2. Lock-Up. Following the Closing, and until the 6th month anniversary of the
Closing with respect to the Shares, the undersigned will not, directly or
indirectly:

 

(a) offer for sale, sell, pledge or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any shares of
Applied Nanotech Holdings, Inc., a Texas corporation (the “ Company “) or any
other securities convertible into or exercisable or exchangeable for shares of
the Company, in each case which are beneficially owned and/or acquired as of the
date of this Agreement or underlying any security acquired as of the date of
this Agreement, or any other shares of the Company or its successor PEN Inc.
that may be acquired by the Holder (collectively, the “ Shares”), including,
without limitation, Shares that may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the U.S. Securities
and Exchange Commission and Shares that may be issued upon exercise of any
options or warrants, or securities convertible into or exercisable or
exchangeable for Shares;

 

(b) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Shares, whether any such transaction is to be settled by delivery of Shares
or other securities, in cash or otherwise; or

 

(c) publicly disclose the intention to do any of the foregoing.

 

(d) The restrictions of this Section 2 shall not apply to: (i) transfers of
Shares as a bona fide gift to an immediate family member; (ii) transfers of
Shares to any trust, partnership, limited liability company or other entity for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned; (iii) transfers of Shares to any beneficiary of the undersigned
pursuant to a will, trust instrument or other testamentary document or
applicable laws of descent; , if and only if each donee, distributee or
transferee shall sign and deliver to the Company, prior to such transfer, a
lock-up agreement substantially in the form of this Agreement; or (iv) to Shares
acquired as a result of the conversion of notes issued by APNT and purchased by
a Holder as part of the Bridge Financing. For purposes of this Agreement,
“immediate family” shall mean any relationship by blood, marriage, domestic
partnership or adoption, not more remote than first cousin.

 

- 1 -

 

 

3. Right to Decline Transfer. The Company and its transfer agent on its behalf
are hereby authorized (a) to decline to register any transfer of securities if
such transfer would constitute a violation or breach of this Agreement and
(b) to imprint on any certificate representing Shares a legend describing the
restrictions contained herein.

 

4. Notices. Unless otherwise provided herein, all notices, requests, waivers and
other communications made pursuant to this Agreement will be in writing and will
be given in accordance with the notice provisions of the Merger Agreement,
provided that the address for notices to the Holder shall be as set forth on the
signature page hereto.

 

5. Counterparts. This Agreement may be executed in facsimile and in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.

 

6. Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, such provision will be conformed to prevailing law
rather than voided, if possible, in order to achieve the intent of the parties
and, in any event, the remaining provisions of this Agreement shall remain in
full force and effect and shall be binding upon the parties hereto.

 

7. Amendment. This Agreement may be amended or modified by written agreement
executed by the undersigned and the Company or, after the Redomestication
Merger, its successor.

 

8. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

9. Governing Law. The terms and provisions of this Agreement shall be construed
in accordance with the laws of the State of New York.

 

[Remainder of this page is blank]

 

- 2 -

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first indicated above.

 

  HOLDER:                   Notice Address:   Ronald J. Berman                  
Notice Address:   Dr. Robert Ronstadt                   Notice Address:   Howard
Westerman    

 

- 3 -

 

